Case: 13-10243    Document: 00512305697   Page: 1   Date Filed: 07/12/2013




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                               July 12, 2013
                              No. 13-10243
                            Summary Calendar                   Lyle W. Cayce
                                                                    Clerk




NATHANIEL L. ALLEN,

                                        Plaintiff–Appellant,

versus

HONORABLE MICHAEL T. SEILER, Official Capacity;
GREG ABBOTT, Attorney General of Texas, Official Capacity;
ALLISON TAYLOR, Executive Director,
Office of Violent Sex Offender Management, Official Capacity;
DIANA LEMON, Office of Violent Sex Offender Management,
Case Manager, El Paso, Texas, Official Capacity;
CLEMMY WASHINGTON, Office of Violent Sex Offender Management,
Case Manager, Fort Worth, Texas, Official Capacity,

                                        Defendants–Appellees.




                Appeal from the United States District Court
                     for the Northern District of Texas
                              No. 4:12-CV-414
     Case: 13-10243       Document: 00512305697         Page: 2     Date Filed: 07/12/2013

                                       No. 13-10243

Before SMITH, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*


       Nathaniel Allen, confined under an order of civil commitment as a violent
sex offender, sued various state officials and employees for declaratory and
injunctive relief. On January 30, 2013, the district court issued a thorough and
persuasive seventeen-page opinion and order dismissing all claims.
       The district court carefully addressed all of Allen’s assertions and
explained why they have no merit. The judgment is AFFIRMED, essentially for
the reasons given by the district court. Allen’s motion for appointment of coun-
sel is DENIED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2